 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RENO FUENTES RIOS,                                    Case No.: 1:14-cv-00520-LJO-BAM (PC)

12                       Plaintiff,
                                                            ORDER APPROVING STIPULATION, AND
13           v.                                             GRANTING MODIFICATION OF
                                                            DISCOVERY AND SCHEDULING ORDER,
14    CONNIE GIPSON, et al.,                                AND EXTENSION OF TIME FOR
                                                            DEFENDANT TO RESPOND TO
15                       Defendants.                        PLAINTIFF’S DISCOVERY REQUESTS

16
                                                            (ECF No. 56)
17

18

19          Plaintiff Reno Fuentes Rios is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on Plaintiff’s First

21   Amendment claim for improper gang validation in retaliation for filing grievances against

22   Defendants Gipson, Mayo, Pina, Ortega, and Garcia. (ECF No. 47.) Pursuant to the Court’s May

23   13, 2019 Discovery and Scheduling Order, the deadline for the completion for all discovery is

24   January 13, 2020 and the deadline for filing all dispositive motions is March 23, 2020. (ECF No.

25   53.)

26          Currently before the Court is Plaintiff’s and Defendants’ joint stipulation to modify the

27   discovery and scheduling order, filed on December 19, 2019. (ECF Np. 56.) In their stipulation,

28   the parties agree that there is good cause to modify the discovery and scheduling order, request a
                                                        1
 1   60-day extension of both the discovery deadline and the dispositive motion deadline, and an

 2   extension of Defendants’ time to respond to Plaintiff’s two sets of propounded discovery

 3   requests.

 4          Having considered the stipulation, the Court finds good cause to amend the discovery and

 5   scheduling order and extend the deadlines for the completion of all discovery and the filing of all

 6   dispositive motions. Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause

 7   and with the judge’s consent.”). Additionally, the Court finds good cause to extend the deadline

 8   for Defendants to respond to Plaintiff’s two sets of propounded discovery requests.

 9          Accordingly, it is HEREBY ORDERED that:

10          1.      The parties’ stipulated request to modify the discovery and scheduling order and

11                  request for an extension of time for Defendants to respond to Plaintiff’s discovery

12                  requests, (ECF No. 56), is GRANTED;

13          2.      Defendants shall serve responses to Plaintiff’s two sets of propounded discovery

14                  requests on or before January 10, 2020;

15          3.      The deadline for the completion of all discovery is extended to March 13, 2020;

16          4.      The deadline for filing all dispositive motions is extended to May 21, 2020;

17          5.      All other provisions set forth in the May 13, 2019 discovery and scheduling order,

18                  (ECF No. 53), remain in full force and effect.

19
     IT IS SO ORDERED.
20
21      Dated:     December 20, 2019                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
